 28DECISIONSOF NATIONALLABOR RELATIONS BOARDVictorWukits,d/b/a Vic's Shop'N SaveandAmal-gamated Meat Cutters and Butcher Workmen ofNorthAmerica,Amalgamated Food EmployeesUnion Local 590, AFL-CIOandRetail Store Em-ployeesUnion,Local 1407,AFL-CIO. Case6-CA-7137November21, 1974DECISION AND ORDERBY MEMBERSFANNING, KENNEDY, AND PENELLOOn June 27, 1974, Administrative Law Judge Stan-leyN. Ohlbaum issued the attached Decision in thisproceeding. Thereafter, Respondent and Retail StoreEmployees Union, Local 1407, AFL-CIO, filed excep-tions and supporting briefs.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tionalLabor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions and briefsand has decided to affirm the rulings, findings,' andconclusions of the Administrative Law Judge and toadopt his recommended Order.ORDERPursuant to Section 10(c) of the National Labor Re-lation Act, as amended, the National Labor RelationsBoard adopts as its Order the recommended Order ofthe Administrative Law Judge and hereby orders thatRespondent, Victor Wukits, d/b/a Vic's Shop 'N Save,Pittsburgh, Pennsylvania, his agents, successors, andassigns, shall take the action set forth in the said recom-mended Order.IThe Respondent has excepted to certain credibility findings made by theAdministrative Law Judge It is the Board's established policy not to over-rule an Administrative Law Judge's resolutions with respect to credibilityunless the clear preponderance of all of the relevant evidence convinces usthat the resolutions are incorrectStandard Dry Wall Products, Inc.,91NLRB 544 (1950), enfd 188 F 2d 362 (C A 3, 1951) We have carefullyexamined the record and find no basis for reversing his findingsDECISIONIPRELIMINARY STATEMENT, ISSUESSTANLEY N. OHLBAUM, Administrative Law Judge: Thisproceeding under the National Labor Relations Act, asamended (29 U.S.C. § 15 1,et seq.,"Act" herein) grows out ofa charge filed against Victor Wukits, doing business as Vic'sShop 'N Save, Respondent, by Meat Cutters and ButcherWorkmen of North America, Amalgamated Food EmployeesUnion Local 590, AFL-CIO ("Meat Cutters Local 590"),Charging Party, on November 28, 1973, as amended on Feb-ruary 20 and further amended on February 28, 1974. Afterinvestigationof those charges under the direction of Hon.Henry Shore, the Board's Regional Director for Region 6, heissued a complaint on February 28 and an amended com-plainton April 18, 1974, bringing this proceeding on forhearing. The proceeding was heard before me in Pittsburgh,Pennsylvania, on May 7-9, 1974, with all parties, exceptMeat Cutters Local 590, which did not appear, participatingthroughout by counsel and afforded full opportunity to pre-sent evidence and contentions,as well asto file briefs which,received on June 14, 1974, have together with the entirerecord been carefully considered.The chiefissues arewhether Respondent in November1973:' (1) interrogated employees concerning their union af-fairs, in violation of Section 8(a)(1) of the Act; (2) refused,and since then continues to refuse, to hire Margaret Flahertybecause of her union affiliation, in violation of Section 8(a)(3)and (1); (3) terminated the employment of Shirley A. Dzvo-nik, and has since then continued to refuseto reinstate her,because of her union affiliation, in violation of Section 8(a)(3)and (1); and (4) rendered, and since then continues to render,aid, assistance, and support to Retail Store Employees Union,Local 1407, AFL-CIO ("RSEU Local 1407"),2 includingimproper inducement of employees to join that Union, recog-nition and entering into a purported collectiveagreementtherewith as such an employer-assistedunion and not onerepresenting a majority of its employees, and deducting fromemployees'wagesand paying over to that Union initiationfees and dues under color of a "union security" provision ofthat purported collective agreement-all in violation of Sec-tion 8(a)(2) and (1). Respondent denies all ofthese allegationsexcept that it admits it entered into the collectiveagreementwith RSEU Local 1407, whichitclaimswas not unlawfulunder the Act. Anotherissue, central to some of the foregoingand requiring resolution here, is (5) that of the supervisory ornonsupervisorystatusof Respondent's employee ThomasShaheen, who admittedly directly solicited almost half andhad a role in processing delivery of all except one of theRSEU Local 1407 cardsconstitutingthe basis for Respon-dent's recognitionof that Unionand its enteringinto thecollectiveagreement therewithcontainingthe"unionsecurity" provision in question.Upon the entire record and my close observation of thetestimonialdemeanorof the witnesses, I make the following:FINDINGS AND CONCLUSIONSIIJURISDICTIONAt all material times, Respondent Shop 'N Save, RochesterRoad, has been and is an individual proprietorship of VictorWukits, engaged in retail sale of food and related consumeritems at its only store, on Rochester Road in Pittsburgh,Pennsylvania. In the first 3 months after that store opened forbusiness on or about December 3, 1973, its gross revenueexceeded $300,000; and during the same period it received,directly or indirectly in interstate commerce from outside ofPennsylvania, goods and products valued at over $30,000. Ifind, as admitted in the pleadings, that upon the basis thereofIHereafter dates with unspecified years are in 19732Name as amended at hearing215 NLRB No. 25 VIC'S SHOP 'N SAVEit is reasonable to project and accordingly further find thatRespondent's gross annual sales at said store will exceed$500,000, and also that it will annually receive, directly orindirectly in such interstate commerce, goods and productsvalued at over $50,000.I find, as admitted in the pleadings, that at all materialtimes Respondent has been and is an employer engaged incommerce within the meaning of Section 2(6) and (7) of theAct; and that at all of thosetimesMeat Cutters Local 590 andRSEU Local 1407 have each been and are labor organizationswithin the meaning of Section 2(5) of the Act.IIIUNFAIR LABOR PRACTICESA. BackgroundRespondent Victor Wukits, a 34-year-old qualified meat-cutter, owns and operates a modern supermarket on Roches-terRoad in Pittsburgh, Pennsylvania, as a franchisee ofCharles Brothers who control the tradename "Shop 'NSave." Prior to opening this supermarket, Respondent wasassociated with a smaller Pittsburgh grocery store on Thomp-son Road, North Hills, owned by his parents, with eightemployees; that store closed in March 1973. After prelimi-nary preparations in October and November, Respondent'ssupermarket opened on December 3, 1973, with around55-65 employees' and has since grown to around 75."Shop 'N Save" is a tradename contractually franchizedoutbyCharlesBrothers,the ' solesupplierofrespondent-as one of its 150-175 franchisees in Pennsyl-vania,Ohio, and West Virginia-for "all the services that arerequired to run a supermarket of that size," including notonly merchandise but also advertising and accounting ser-vices but allegedly not labor-managementrelations services.Merchandise is ordered by franchisees from Charles Brotherselectronically on a nonreturnable basis Although the discon-tinued grocery store formerly owned by Wukits' parents didnot operate under the "Shop 'N Save" banner, but as "Vic'sSupermarket," Charles Brothers was nevertheless its supp-lier.B. Respondent's Recognition of and "Collective Agreement"with RSEU Local 1407, and Events Antecedent TheretoRespondent Wukits testified that on or about November 16he received a letter from RSEU Local 1407's president JosephS.Sorbara(RSEU Loc. 1407 Exh. 6),wherein Sorbaraclaimed that his Union "represent[s] a majority" of the'em-ployees at his supermarket, claimed additionally that it al-ready had a contract with "you" (i e., Respondent) relatingto "your" Thompson Road, North Hills, store,4 and that"It is our desire, based on our showing of majority status, toaccrete this new store under our existing contract.' Please3On November 26, when Respondent extended recognition to and signeda "collectiveagreement" with RSEU Local 1407, it hada total of 56 em-ployees, of whom 44 were in the bargaining unit here involved4As shown above and established without contradiction at the hearing,this small grocery was not owned by Respondent but by his parents, and hadgone out of business during the preceding March5Notwithstanding this claim of "accretion" in Sorbara's November 16letter(RSEULoc 1407 Exh.6)for a 55-employee store from an 8-employee29contact me at your earliest convenienceso asto formallyresolve this matter and thereby avoid the necessity of eco-nomic pressure." Although the union membership cards then(November 16) on hand by RSEU Local 1407 (seeFig. 1,"III,D,"Infra)show that by no means did the Union on thatdate (November 16) "represent a majority" of Respondent'semployeesas claimed,nevertheless, after a telephone conver-sation,Wukits met personally with Sorbara on the evening ofNovember 26-by which time additional cards had been sol-icited for the Union, under circumstances about to bedescribed-and withina "nogatiating" period of some 2hours extended recognition and concluded and executed a3-year (November 26, 1973-November 26, 1976) "collectiveagreement" with it, making no changes in the draft presentedother than the amount of employees' pension benefits. That"collective agreement" includes a union-security provisionrequiring all employees to join and remain members of theUnion in order to retain their jobs and requiring Respondentto withhold from their wages and pay over to the Union theirinitiationfees, dues,and assessments.6Substantial, persuasive, credited testimony of numerouswitnessesof General Counsel' fully established that they, asemployees or about-to-become employees of Respondent,were solicited to sign membership/bargainingauthoriza-tion/dues-checkoff cards for RSEU Local 1407 in November(prior to Respondent's recognition of that Union) by theperson known to them as Respondent'sstoremanager,Thomas Shaheen. It is unnecessary to detail their comprehen-sive testimony on the subject of their having been thus en-listed into the Union by Shaheen, in view of the parties'stipulation that these (as well asother) employees' unioncards' were included in the necessary showing of interest bythe Union to Respondentas itsbasis for demanding recogni-tion, and in further view of the admissions at the hearing byShaheen himself that (1) he personally solicited at least 18cards (not counting his own); (2) he was directly involved inprocessing and delivering to the Union all except one' of thestore not even owned by Respondent, it was expressly conceded by RSEULocal 1407 as well as by Respondent on the record at the hearing that it isnot claimed that Respondent's supermarket was or is an accretion to hisparent's formergrocery store, nor that anyagreementcovering that formerstore of his parents is applicable to Respondent's store here6 It is noted that this "collective agreement" applicable to Respondent'sRochester Road store neverthelessby itsterms purports also to cover, aswell, all stores "which may [hereafter] be operated" in no less than 10counties as well as possibly additional "areas assigned to Local 1407" by itsparent International(GCExh.2, Art I)-seemingly regardless of the desiresof the future employees of any such as yet nonexistent or unacquired stores7 I e, Adams, Niekum, Scott, Kramer, Kernic, Jones, and Krzminski(Scott and Krzmmski only, in relation to RSEU Local 1407 cards signed bythem in December,after thedate-November 26-of Respondent's recog-nition of RSEU Local 1407), all impressively credible witnesses. Kramer'sundisputed, credited testimony also established that Respondent's StoreManager Shaheen supplied him with a half-dozen or more RSEU Local1407 cards which he asked Kramer to use to solicit additional members8 I e., excepting Scott and Krzmmski, for the reason explained in fn 7,supra9 I.e , that of Trpcic, the only other card solicitor here (except for possiblya few cards solicited by Kramer at the behest and direction of Shaheen andin his admitted presence), whose entire term of employment with Respond-ent appears to have been limited to the card-solicitation period,November-December (possibly January 1974). Trpcic's testimony is undis-puted that he enlisted all of the substantial number of cashiers into theUnion's membership in the presence of Shaheen (who, according to GeneralCounsel Witness Jones, also instructed the cashiers as to how to fill the cardsout), to whom he then gave the cards Shaheen then turned them over to 30DECISIONSOF NATIONALLABOR RELATIONS BOARD36 cards here in evidence;10 and (3) the undisputed tes-timony of union witness card solicitors, Trpcic, that the manycashiers' union cards he obtained were solicited, signed, anddelivered to him in the presence of Shaheen, to whom heturned them over.Since determination of the supervisory status of Shaheenwhen he enlisted employees into membership and solicitedtheir signatures on those cards is central to the validity ofthose cards and therefore the viability of the representationalcredentials of the Union, we proceed to consideration of thatquestion, postponing analysis of the arithmetic of the union-card situation.C. Supervisory Status of ShaheenThomas Shaheen-an energetic man whose appearancedoes not suggest an ordinary grocery clerk-had at one timeowned his own grocery store and had then worked for Re-spondent's father at "Vic's Supermarket" for several years.After that store closed, he obtained a position with Respond-ent before the opening of Respondent's supermarket, accord-ing to Shaheen's testimony, in the belief and "thought" hewas going to be the "manager." However, beyond this, thetestimony of Sheheen-who since the advent of new StoreManager Maccaglia inJanuary 1974has concededly oc-cupied the position of assistant store manager-is hedgedabout with much equivocation and smokescreen creation onhis part, in what I am compelled to regard as an elaborate butunpersuasive attempt in Respondent's interest to obscure thetrue facts and to denigrate the true nature of his position inNovember 1973 through early January 1974 so as to makemore plausible and stamp with an aura of legality his conced-edly well-nigh exclusive role in ensconcing RSEU Local 1407in the store as the purported bargaining representative of theemployees.An unusually solid and impressive array of highly credibleemployee witnesses remained unshaken in their testimonythat Shaheen was introduced to them (or they to him) byRespondent Wukits himself as "the Store Manager" and thatShaheen accordingly gave them and other employees workorders which they carried out as they would those of anysuperior having authority over them.Thus, Jo Ann Adams,a seeminglywholly straightforwardand honest witness, still in Respondent's employ," testifiedfirmly that when she was hired to work for Respondentthe Union Trpcic apparently allegedly at some time or other turned his owncard over to the Union directly10Additional credited testimony of General Counsel's witnesses Scott,Niekum, and Kernic(as well asDzvonik, as will be shown) and the weightof evidence on the record as a whole (including upon that basis and also mytestimonial demeanor observations and comparisons, my preference forthose witnesses'cumulative testimony over Wukits' denials)implicate Re-spondent Wukits himself in RSEU Local 1407 membership promotion andencouragement atop of and firming up Shaheen's solicitation and enlist-ment. And General Counsel's thoroughly crediblewitness,Jo Ann Adams,testified that when Shaheen enlisted both her and her brother Edward intomembership on November 10 Shaheen obtained the union cards from Re-spondent's officeII That the testimony of such a witness, still employed by Respondentemployer and thus testifying at potential risk to the witness' job, may beconsidered to have added reliability,see, eg ,Wirtzv B A C Steel Products,Inc.,312 F 2d 14, 16 (C A4),Georgia Rug Mill,131 NLRB 1304, 1305(1961), fn 2, enf 308 F 2d 89 (C A 5)(November 10), her supervisor, Bakery Manager Carol Nie-kum, introduced Shaheen to her as "the store manager" uponthe opening of the store. The testimony of Jo Ann Adams wascorroborated by Respondent's Bakery manager Carol Nie-kum herself (also still inRespondent's employ), who con-firmed that she did indeed introduce or describe Shaheen toJo Ann and Edward Adams as "the storemanager"12 basedon her own (i.e., Niekum's) having previously been "formallyintroduced" to Shaheen by Respondent Wukits as "the storemanager." Another impressively credible witness called byGeneral Counsel, and alsostill inRespondent's employ,Bruce W. Scott, swore that when he asked Wukits in mid-December where "he got hisstore manager[Shaheen]," Wu-kits replied that "Tom [Shaheen] was from the other store"(i.e.,Wukits' father's store), but added that "Charley Broth-ers evidently didn't think he had enough experience to run[this] operation"; and that untilthe new manager(Maccaglia)arrived in January 1974 to replace Shaheen (who then becameassistant manager), Shaheen continued to open the store withkeys in his (Shaheen's) possession and continued to give or-ders to employees (including over the loudspeaker system),who continued to carry them out. Still another impressivelycredible witness called by General Counsel, Respondent'sformer night stock clerk, Norman R. Kramer, was firm andunshaken in his testimony that when he went to work forRespondent on November 12, Wukits instructed him thatShaheen would tell him "what to do" and that accordingly,throughout that month and December he carved out thework orders which he received from Shaheen; and that otheremployees, within Kramer's observation, also received andcarried out Shaheen's work orders. When Respondent's newStoreManager Maccagliareported in January 1974, he wasintroduced as the"newstoremanager.""A further high-qualitywitnesscalled by General Counsel, Betty AnnKernic-alsostill inRespondent's employ and before that, ,withShaheen,intheemployofRespondent'sfather-seemingly a supervisoras managerof the delicatessen,department,14testified that aroundmid-November Re-,spondent Wukits expressly informed her that Shaheen was,"the manager of the store" and that if she had any problems,she was to take them up with "Tom [Shaheen], he was themanager"; consequently, when she needed additional em-ployees in her department, she so advisedShaheen and an,additional employee or employees were thereupon providedto her. Another witness in the consistent procession, TheresaKrzminski, who had also worked for Respondent's father and,who is alsostill inRespondent's employ, swore credibly thatwhen she filled out her employment application form "at the,beginningof November," Respondent Wukits told her Sha-,heen (whom she knew from the "old" store)was going to be12Niekum also testified that Shaheen even asked her to sign a RSEULocal 1407 card, with Respondent Wukits standing by and instructing herto put her (i.e., Niekum's) job down on the card as just a "baker instead ofbakery managerfor union purposes," even though she was in truth the'manager of the baking department (Niekum's card, if any, has not beenoffered here )13Emphasis supplied14 It is again interesting to note that,as in the case of Bakery DepartmentManager Carol Niekum, Shaheen solicited Kernic into membership inRSEU Local 1407. When Kernic, who knew and told Shaheen she was tobe the "manager of the deli," asked Shaheen how to fill in the card, Shaheentold her to waste in just "clerk " She nevertheless wrote in just "Deli " VIC'S SHOP 'N SAVE"the manager of the store"; and that, indeed, when she re-ported to work December 1, she observed employees going toShaheen for instructions and that, other than Wukits himself,Shaheen was "in charge of [the] store." And yet anothercompletely credible General Counsel witness, also still inRespondent's employ, cashier Mary Jones, swore that whenshe went to work for Respondent on November 26-at whichtime she was already a member of RSEU Local1407-Respondent Wukits introduced Shaheen to her as "thestore manager"; that when she started ordering stock, it wasShaheen from whom she took instructions; and that she, aswell asRespondent's 20 other cashiers, have consistentlybeen and still are under the direction of Shaheen, whoseorders (even such as "keep yourself busy") they heed andcarry out.Even beyond this parade of General Counsel witnesses,Elaine D'Amico, called by RSEU Local 1407 as a witness,conceded that-although, according to her Shaheen was in-troduced to her by Wukits on November 26 simply as "TomShaheen," which I find difficult to accept-she, as well as themany other cashiers, were not only directed by Shaheen instockingand arrangingmerchandise (part of their job), buttook "orders" from Shaheen until the advent in January 1974of (new) Store Manager Maccaglia, who thereupon did the"same thing" (D'Amico's testimony) as Shaheen had done;and, indeed, that evensinceMaccaglia's advent she has con-tinued taking orders from Shaheen as before, but as assistantmanager.Of course, Shaheen also testified on this subject. It is neces-sary to point out at the outset that for a variety of reasonsShaheen's testimonial quality leaves much to be desired. Tobegin with, he is a highly interested witness, seeking amongother things to protect or relieve himself from the onus orscar of unlawful activity; and he demonstrated himself to bepatently motivated in Respondent's interest as well. On topof this, he impressed me rather strongly as extremely shrewd,canny, and astonishingly knowledgeable or cued-in on techni-cal aspects of what is and what is not a supervisor in legalcontemplation within the Act's definition and philosophy.Moreover, his manner of testifying was evasive rather thandirect and forthright; he appeared at times to back and fill,and he was overglib and shifted ground fast.15 I was left un-persuaded by his attempts to downgrade himself so as portrayhis position and status at Respondent's large supermarket tobe at a much lower level than reason, logic, the circum-stances, and credited testimony of a host of honest witnessesconvince me it really was.Thus, although unlike any other employee except two de-partment heads (the meat department manager and the pro-duce department manager), Shaheen was on a weekly salaryof $200 (from the very start), raised to $225 within a month,and although even according to Respondent's own witnesses'version Shaheen exercised seemingly considerable authorityaround the store over subordinates, Shaheen-who, as in-dicated,wasthesparkpluginensconcingtheUnion-modestly stated his position on his own union cardas a mere "clerk." I utterly discredit that description, which,15Giving this its seemingly most generous explanation,if one is neededor called for, it is conceivable that Shaheen's knowledge of English may beimprecise to the extent that he may not always be clearly cognizant of thedistinction between knowledge and assumption31however, coming from Shaheen, perhaps affords some insightinto his mentations and knowledgeabilityvis-a-visunion or-ganizational matters; even at the hearing,with all of his self-denigration, Shaheen-conceding he is and has been sinceJanuary 1974 the "assistant Manager"-asserted variouslythat prior to that hewas no morethan the "head groceryclerk" or "head stock clerk."16It is of interest to note that notwithstanding the key natureof the issue of Shaheen's status and the zeal with which it waslitigated,Respondent incomprehensibly omitted to produceany of its personnel or other records to shed light towardresolution of that issue, or even to provide any explanationfor that glaring omission. Under the circumstances, it wouldbe unjustifiable to assume that had such records been pro-duced they would have been helpful to Respondent's conten-tions in this regard.Shaheen testified that he took the job at Respondent'ssupermarket-at $200 per week to start-"I [Shaheen]thought [I] was going to be [the] manager," based upon whatRespondent Wukits had told him. However, according toShaheen, he was subsequently informed by Wukits that aservicing representative of Charles Brothers, its Retail SalesCounselor William Adams, had expressed the opinion thatShaheen did not have sufficient experience for the job, so thathe was made "head stock clerk" or "head grocery clerk," aposition which, regardless of its title" (and whether or nottrue) was supervisory in the case of Shaheen in relation towhat he was empowered to do and actually did at the store,as will be shown.1e According to Shaheen, during Novem-ber and until the opening of the supermarket on December3,he unloaded truckst9 and stocked shelves. As he neatlyputs it, he also "showed" others how to do thesethings-I believe the truth to be and accordingly find that hedirected, authoritatively told, and ordered others (as theytestified) to do these work tasks. In December, with the storeopen and in operation, Shaheen says he did no more, exceptfor "breaking the new people in." But Shaheen was taxedregarding such conclusory semantical generalizations, in or-der to ascertain precisely what it was that he did, and exactlywhat the "breaking in" process consisted of. Difficult at best,16 In light of this testimony by Shaheen himself, as well as my adverseimpression of short-tenured, transient employee-Union Organizer Trpcic asa witness, I discredit the latter's testimonial characterization of Shaheen asmerely "a stock clerk" the same as Trpcic, whose pay was $2 per hour17 It is well settled that mere lob titles are not determinativeof supervisorystatus underthe Act. "Ofcourse, the important thing is the actual duties andauthority of the employee, not his formaltitle"N.LR B v Quincy SteelCasting Co,200 F 2d 293, 296 (C A 1)18 1 rejected RSEU Local 1407's proffer of various other collective agree-ments at other stores, which it insisted established that Shaheen'sjob wasnot supervisory under the Act because jobs of the same alleged title as thealleged title(at one time) of Shaheen's job were not supervisory under thosecontracts The rejected proof would establish nothing of the sort. It is Sha-heen's actual duties,responsibilities,authority,and activities at this store atthe times here material, and those alone, which are determinative of whetheror not he was a supervisor as defined by the Act19 1 am inclined to believe that Shaheen "unload[ed] the trucks"-as heput it in his usual overgeneralized testimonialstyle-onlyin a metaphoricalor indirectsense,directing others to do so (at one point, he slipped in to"show the boys how to unload and load the trucks"), perhaps himself assist-ing onoccasion to a degree, which would not denude him of supervisorystatus any more that it would Wukits or any other owner who does manualwork on occasion or even regularly Performance of manual work is notinconsistent with possession of authority over subordinates, which is thecrucial test. 32DECISIONSOF NATIONALLABOR RELATIONS BOARDimpossibleat times,to pin down-on matters, it is to benoted, involving whathe himself didand to which he unques-tionably possesses the answers-Shaheen hedged and weavedabout, first flatly denying he ever gave any employee anyinstructions, then modifying this denial (a denial not onlyincredible but inconsistent with his prior testimony) to statethat he merely relayed on what Wukits "asked me to tell" theother employees and that he (Shaheen) merely "asked" (heonce slipped into "told") the employees to do certain things.Pressed then on the subject of what form his "asking" otheremployees to do things took, Shaheen insisted straightfacedlythat he would do no more than "ask," givingas an example,"How about straightening the candy up and dust it off." Heconceded, however, that the employees thus "asked" by him"did it." (The foregoing elaboration is affordedas an exampleof Shaheen's generally slippery testimonial style.)20 I do notcredit Shaheen's testimony that Wukits introduced him toothers only by name without more (formal introductions, bya large supermarket owner, of an ordinary rank-and-file em-ployee to many other employees,itself seems a strangething),or as "my head stock boy"" or as "grocery clerk;" and I donot believe Shaheen's testimony-contrary to the heavycumulative testimony of all of the straightforward employeewitnesses,as recounted above-that he was never introducedto anybody by Wukits as the "store manager," which Sha-heen unpersuasively shrugged off as "lying." I do not believeitwas the employees who lied about this, and upon compara-tive demeanor observations and the record as a whole I findto the contrary.When or within a week or so after Respondent's new storemanager,Maccaglia, came on the scene in January 1974,Shaheen was designatedas"assistantmanager." it isconceded that thenceforward Shaheen among other thingsnot only possessed supervisory status but was in full chargeof the supermarketinMaccaglia's absence; however, it is nowclaimed that Shaheen had no supervisorystatusprior to then,includingthe period when he enlisted the employees into theUnion as described.It will be recalled that Shaheen's starting (November) paywas $200, raised a week (or perhaps a month, at the openingof the store) later to $225, per week. When he was designated"assistantmanager" in January 1974, with the advent ofMaccaglia(whose salary was $300 per week), Shaheen's sa-lary remained unchanged and he was not replaced in hisformer capacity. It will also be recalled thatunion witness,D'Amico, testified that whenMaccagliacame on the scene,he did the "same thing" that Shaheen had been doing (includ-ing "showing"employeeshow to stockshelves anddirect-ing the cashiers).Calledas a witnessby Respondent, Mac-caglia-storemanager sinceJanuary 8, 1974-concededthathe has"no knowledge whatsoever"concerning Sha-heen's functions or statusprior to then (including theNovemberperiodcritical herein).It is conceded that when Respondent opened his supermar-ket on December 3 he had 55-65 employees, and that exten-sive preparatory work was essential by the employees in the20 Or, perhaps Shaheen's method of address to subordinates was unusuallyconsiderate or polite-an effective or commendable characteristic whichdoes not render the "asker"any the less a supervisor or employer Auto-cratic or overbearing manner is not essential to supervisory status21Shaheen,a grown man, seems anything but a boymonth prior thereto (November) to ready the supermarketfor opening. Even without the substantial testimony of theemployee witnesses which has been recounted above, I cannotbelieve that a preparatory operation of this magnitude wouldor could be carried out without Shaheen's actually havingsupervisory authority as described by the employees; nor thatan enterprise of this size and variety would or could for over2 months, including the busy year-end Holidayseason,be leftrudderless and supervisorless except for the owner himself.On this subject, Respondent Wukits denied that he intro-duced or described Shaheen to employees or prospective em-ployees as the "store manager."22Upon comparative tes-timonial demeanor observations and the record as a whole,it isimpossible for me to reject and discredit all of the em-ployees' solid and consistent testimony to the contrary. Iaccordingly must and do find that Wukits did indeed in-troduce Shaheen to employees as the "storemanager " It isto be noted, moreover, that Wukits concedes that he "couldhave very well" introduced Shaheen as the "grocerymanagerover the grocery department"23 -an appellation consistentwith Shaheen's actual functions, responsibility, and authorityover store employees, sufficient to constitute Shaheen asupervisor under the Act whether or not he was introducedas or carried the title "Store Manager." This interpretationof Shaheen as fulfilling the requirements of supervisory statusinNovember and Decemberregardlessof his official title ifany,24issolidifiedbyWukits' own testimony that inNovember he placed Shaheen "in charge of the grocery sec-tion," which included not only all of the grocery clerks butalso all(about 22) of the cashiers, or close to all (i.e., accord-ing to Wukits, 47 of 56 total) of the store employees; and that"I [Wukits] told him [Shaheen] to direct the boys" and thatthe employees did what Shaheen told them. With Shaheenthus, by Wukits' admission, "in charge of the grocery sec-tion" consisting in November of 47 out of the 56 store em-ployees, Shaheen may hardly be considered to have been aminor supervisor, but was, on the contrary, a most importaritif not the major cog in the enterprise, second only to Wukitshimself.Respondent makes much of the alleged fact that Shaheenhad no independent power to hire and fire. Even if true, thiswould be unessential to supervisory status under Section2(11) of the Act since Shaheen clearly was vested with au-thority and exercised the power "responsibly to direct" em-ployees in accordance with his own judgment, a hallmark ofsupervisorystatusunder the Act's definition. "It is well set-tled that this section [2(11) of the Act] is to be read in thedisjunctive; any of the listed elements is sufficient for aninitialfinding of supervisory status."Amalgamated LocalUnion 355 v. N.L.R.B. [Russell Motors],481 F.2d 996, 999(C.A. 2, 1973) and cases cited.Wukits, corroborated to a degree by Respondent'switnessWilliam A. Adams (a "Retail SalesCounselor" of Charley22Wukits testified, however, that he recalls mentioning to his presentemployee Krzminski in the late summer or early fall of 1973 that he was"considering" Shaheen to be his "storemanager."23 It is observed in this connection that Shaheen's salary is not only ona weekly basis but is substantially in excess of that specified in the Novem-ber "collective agreement"(G.C Exh.2, sched A) for "Grocery Depart-ment Head" ($3 85 per hour) for the specified 40-hour week24 See fn17, supra VIC'S SHOP 'N SAVE33Brothers who assisted in the preparatory servicing of Respon-dent's supermarket prior to its opening on December 3),testified that prior to the opening of the supermarket Adamsexpressed the opinion to and advised him (Wukits) that Sha-heen was not equal to a job of the responsibility involved inrunning a supermarket of this size, and therefore recom-mended James Maccaglia, a young but experienced super-market manager, in his stead. Wukits agreed, ultimately con-cludingarrangementswithMaccaglia to take overmanagement in early January 1974.25 This, however, leavesunresolved the key issue here, which is the status of ShaheeninNovember 1973.As has been shown, the employees them-selves testified clearly and credibly on this; in contradistinc-tion, Shaheen testified evasively and incredibly on it. As hasalso been indicated, Maccaglia conceded that-not havingbeen there-he is unable to shed light on that issue. It hasfurther been shown that Wukits conceded placing Shaheen"in charge of the grocery section," consisting of 47 of the 56store employees, with express authority to "direct" em-ployees, who carried out his directions. Respondent's witnessWilliam A. Adams (the Charley Brothers "Retail SalesCounselor") who assisted in or exercised overall supervisionof Respondent's supermarket opening preparations-sup-plied corroboratory evidence of this through his testimonythat in November he told Shaheen that his functions werethe "runningof the grocery department" and to be "thesupervisor of the help in the grocery department," and thatShaheen would "supervise the boys as a head groceryclerk" (changed on cross-examination to "chief stockclerk"). Although I am not prepared to accept that Shaheenwas dubbed "head grocery [or stock] clerk" as thus indicated,considering the fact that he was placed in charge of the gro-cery department with express supervisory authority over theemployees thereof, comprising 47 of the entire 56-employeecomplement of the supermarket, and the further fact that heexercised that authority, with responsive subordination bythe employees, he was not only a supervisor but a most im-portant one, with his authority exceeded only by that ofWukits himself.Upon the basis of the foregoing credibility and other con-siderations and resolutions, I am fully persuaded and accord-ingly find that Thomas Shaheen, who was vested with andexercised authority responsibly to direct the great bulk ofRespondent's employees in November and December (as wellas thereafter), was a supervisor of Respondent within themeaning of the Act.2625 I discredit Adams' testimony that in November Wukits "nominated"Shaheen to be his "head stock clerk" or "head store clerk" as not crediblyestablished, and as contraryto the substantialweight of the credible evi-denceas described and found In any event, however, for reasons alreadydescribed, suchan alleged designationwould notperse rule out Shaheen'ssupervisorystatus,which is otherwise amply established here26CfInternational Association of Machinists, Tool and Die Makers,Lodge No. 35 [Serrick Corp.] v N.L.R.B.,311 U.S 72, 79-81,AmalgamatedLocal Union 355 v. N.L.R.B [Russell Motors], supra, NLR B v Interna-tionalMetal Specialties, Inc.,433 F 2d 870, 871-872 (C A 2, 1970), certdenied 402 U S 907;N.L.R.B. vMetropolitan LifeInsurance Company,405F 2d 1169, 1172 (C A 2, 1968),N.L.R B v Swift and Company,292 F.2d561, 563 (C A 1), quoted with approval inMarine Engineers BeneficialAssociation v Interlake Steamship Co.,370 U S 173, 179, fn.6,BedfordDistributors, Inc.,204 NLRB 509 (1973),CertifiedFoods, 188 NLRB 638,D. TheArithmeticof theSituation;Resolution andRationaleIt will be recalled that Respondent extended recognition toRSEU Local 1407 and concluded a "collective agreement"with it on November 26 as the duly designated exclusiverepresentative of its employees in the appropriate bargainingunit. But if, as is well-settled as shown below, the union cardssolicited by a supervisor of the employer-and Shaheen, asfound, falls squarely in that category-are for that reasontainted and not properly to be considered in determiningmajority status, and, if there are sufficient cards in that cate-gory to reduce the Union's representational level below anarithmetic majority of the unit, the Union's representationalclaim must fail, and with it the "collective agreement" nego-tiated and executed on that basis.Tables I and 2,attached as Appendix B and C, set forththe arithmetic of the situation here, comprising my findingsin that regard, flowing from the finding of supervisory statuson the part of Shaheen.27It is a violation of Section 8(a)(2) of the Act for an em-ployer, in person or through his supervisors26 or otheragents, to enlist employees into membership into any union.Amalgamated Local Union355 v.N.L.R.B. [RussellMotors],481 F.2d 996 (C.A. 2, 1973);N.L.R.B. v. Park EdgeSheridan Meats, Inc.,323 F.2d 956 (C.A. 2, 1963);Plumbers,Local636 v.N.L.R.B. [DetroitAssn.of PlumbingContractors],287 F.2d 354 (C.A.D.C.);Desilu Products, Inc.,106NLRB 179 (1953). Union memberships, bargaining642 (1971), modified in other respect 461 F 2d 33 (C A7),Nitro Supermar-ket, Inc.,161 NLRB 505, 511 (1966),Crimptex Inc,145 NLRB 452, 454(1963), enfd. 341 F 2d 576 (C A 1° 1965), cert denied 382 U S 86227 This is a possible further reason-unnecessary to reach here-for con-cluding that RSEU Local 1407 has failed convincingly to establish the clearmajority which it claimed here. As appears on the face of the unioncards-for one reason or another, not disclosed or litigated here (amongother reasons, possibly, becauseveryfew card signerswereproduced toidentify and confirm their cards, Respondent and RSEU Local 1407 relyinginstead upon Shaheen and Trpcic-who obtained his card signatures in thepresence of Shaheen, to whom he then handed the cards)-the "affiliation"of numerous of the card signers with the Union was withheld or not madeeffective until December 1973 or January 1974,after thedate (November26) when the Union was recognized upon that basis of itsthenclaim ofmajority status. The contention could be made that a Unionis unjustifiedin insistingthat it immediately and unequivocally holds as a member orrepresents a person whose date of "affiliation" with the Unionas bargainingagent is expressly postponed or withheld to a future date Variousreasonsmay exist for an employee's postponedorganizational"affiliation," includ-ing, for example, his desire not to become a member or to be representeduntil a future date, or until many if notmostof his fellow employees havejoined, or desire not to pay dues until a future date, or to have ample timeto reflect, reconsider, or withdraw Such arguments and "sales pitches" areeven known to be not uncommon among union organizers If, as demon-strated by the cards here, as shown inTable 2,cards in this category areexcluded, the Union did not, forthis reason along, commanda majority onNovember 2626 Respondent's and the Union's heavy reliance onPangles Master Mar-kets, Inc,190 NLRB 332 (1970), is misplaced There the card solicitors,meatheads, were atmost "minorsupervisors"(idat 336), with no participa-tion in organizational promotion by the employer, the turning points of thatdecision. Here Shaheen may hardly be considered to have been that nor thesituationthatIn November and December 1973 and January 1974, preced-ing the advent of new Store Manager Maccaglia, Shaheen was Respondent'snumber onesupervisor initially over some 50 and later 75 employees. Asshown above, he was second in authority only to the owner himself, Wukits,who to a degree himself promoted or encouraged the organizational activityhere 34DECISIONS OF NATIONAL LABOR RELATIONS BOARDdesignations,dues checkoffs and authorizations,and the like,so solicited and obtained,being tainted with illegality, are ofno effect and are to be voided.Id. 29If the "cards" or othercredentials thus procured are sufficient in numberto destroythe Union's "majority"at the timeof the Employer's recogni-tion and executionof the "collective agreement" basedthereon,the "collective agreement"also fails and is likewiseto be voided,with payments made thereunder to be refundedId.It is apparent,in view of the findings herein and the arith-metic of the situation as demonstrated above,that all of theseprinciples are applicable here.30E. Additional Alleged Violations1. Interrogation of and Failureto EmployMargaretFlahertyIt is alleged that, in violation of Section 8(a)(3) and (1),since around November 17 Respondent has refused, afterunlawfully interrogating Margaret Flaherty, to employ herbecause of her affiliation with and activities on behalf of MeatCutters Local 590.Margaret Flaherty, a qualified meatwrapper, applied for ajob in Respondent's supermarket at the beginning of Novem-ber, about a month before the store opened. Wukits told herthat Charley Brothers was doing the hiring, that her chanceslooked good, and to return in a week. When she returned, sheasked'Wukits whether there was a union in the store. Accord-ing to Flaherty, Wukits replied "that he didn't know at thattime" or "not that [I know] of," and asked her if she were"union." She responded that she was a member of Local 590(Meat Cutters). Thereupon, still according to Flaherty, Wu-kits said to her, "[You are] not telling [me] everything" in-dicated he knew that she had stopped working at her formerjob-whereshehadbeentheLocal590shopsteward-because of "union conflict" there. She denied this,but was not hired. Several weeks later, the supermarket hav-ing opened meanwhile, she telephoned Mr. Moon Fields ofCharley Brothers, who she had learned was doing the hiring.Although Fields said he would call her back, he never did.When she called Wukits a week later and mentioned she hadspoken to Fields, Wukits expressed annoyance and upbraidedher for having contacted Fields directly, and finally hung up29Although I have found Shaheen to have been a supervisor at the timesherematerial,even if he had not been such, Respondent's holding him outto be such to the employees, as Respondent did herein, would be sufficientto taint the union cards and the resulting "collective agreement" and toconstitute unlawful Employer assistance to the Union in violation of Section8(a)(2) (cf,e.g.,Amalgamated LocalUnion355 v N.L.R B [RussellMotors], supra NLR.B v Dayton Motels, Inc, d/b/a Holiday Inn ofDayton 474F 2d 328, 331 (C A 6 1973);Rochester Cadet Cleaners, Inc,205 NLRB 773 (1973),Pepsi Cola Bottling Company ofSt. Mary's, Inc,200NLRB No 155,82 LRRM 1236,Niagara Frontier Services, Inc.,186 NLRB769, 770-771 and 775-777;Des Moines Foods, Inc,129 NLRB 890, 891(1960), fn. 1, 296 F 2d 285 (C.A 8, 1961), as also would Wukits' ownpersonal involvement in card solicitation and promotion, as shown30 In its postheanng brief, RSEU Local 1407 calls attention to the allegedcircumstance that Meat Cutters Local 590, Charging Party herein, had notdemanded recognition Assuming that to be true, it is wholly irrelevant TheAct does not provide open season to employers to enter into "collectiveagreements" with minority unions, with or without union security provi-sions, just because no other union is clamoring for recognition CfCH.Heist Corp,186 NLRB 355 (1970)on her. Perhaps a week or so later she again called the store,this time in response to an advertisement for night stocker,but was told by Mrs. Wukits that the job was for a man. This(allowing for considerable apparent confusion as to dates andpossibly also time sequences) is the gist of Mr. Flaherty'stestimony.Moon Fields of Charley Brothers, called by Respondent,testified that he was indeed involved in hiring meat personnelfor Respondent's supermarket, since he is among other thingsa meat supervisor for Charley Brothers. According to Fields,after screening some 20-24 applications, he selected 4 candi-dates for interview for the meat packing or wrapping jobs andrequested Wukits to arrange the interviews that week. Duringthe same week, he received a telephone call from Mr. Flah-erty; according to him, he set up an interview for her but shedid not show up. He then recommended two of the four heinterviewed, and they were hired by Wukits, who also hiredtwo others whom Fields had not interviewed. Asked whetherWukits ever mentioned to him any union activity on Flaher-ty's part, Fields' response was, "Not to my knowledge."Wukits essentially corroborated Fields' account, as well asportions of Flaherty's.Wukits added that Flaherty was notone of the four recommended by Fields for interview. Wukitsdenies he asked Flaherty anything about union membershipor activities, or that she mentioned these, or that either of thesubjects ever came up. He frankly concedes, however, that hewas aware that there had been labor conflict and picketing atFlaherty's previous place of employment, but insists he wasunaware of any specific involvement on her part, although hewas aware she belonged to some union. Wukits had hired ameat wrapper before accepting both of Fields' recommenda-tions, leaving only one vacancy, which he filled on his ownwith Shirley Dzvonik who applied on November 19 withseemingly good qualifications and experience."Wukits'sonly explanation for not hiring Flaherty-other than appar-entlyhaving equally or better qualified applicants athand-is that he was annoyed at her bothering him at hishome about the job and at her having contacted CharleyBrothers directly over his head, so to speak.On the meager proof presented, in my view it would beunjustified, other than through pure one-directional surmiseand conjecture, to find or conclude that Respondent's failureto hire Flaherty was because of her Meat Cutters Local 590affiliation.The weight of General Counsel's proof simplydoes not preponderate over that of Respondent. In this con-nection, it is to be observed that Wukits' testimonyis undis-puted that he did in fact hire a number of employees (includ-ing Shirley Dzvonik, although it is true she was laterdischarged, as shown below) who were members of that un-ion. It has not been established by substantial credible evi-dence as required, and I accordingly do not find, that she wasinterrogated coercively or otherwise in violation of Section8(a)(1) of the Act. Nor does the proof preponderate that shewas denied employment for discriminatory or other reason inviolation of Section 8(a)(3) or (1); or for any reason, if reasonbe needed, other than employer nonantiunion-related prefer-ence or pique-options open to employers when they hire.31Respondent subsequently dischargedDzvonik undercircumstancesdescribedinfra VIC'S SHOP 'N SAVEUpon the record as a whole, therefore, I find theallegationsof the amended complaint concerning Margaret Flaherty notestablished by a fair preponderance of the substantial credibleevidence2. Interrogationand Discharge of Shirley DzvonikIt is also alleged that Respondent on or about November28 interrogated and discharged its employee Shirley AnnDzvonik in violation of Section 8(a)(3) and (1).After filing application(Resp. Exh. 1)for employment onNovember 19, Shirley Dzvonik, an experienced meat wrapperand cashier, was interviewed by Wukits on November 21 Atthe conclusion of the interview Wukits told her she was hiredat $1.70 per hour, going up to $2 within 60 days with thecoming in of a union. When Dzvonik asked if there was aunion yet, Wukits explained there was a contract with a unioncovering a different store containing a provision that it cov-ered future stores as well. On November 26 Dzvonik receiveda telephone call from Wukits instructing her to report towork on November 18, which she did. Wukits thereuponintroduced her to other employees of the meat department.When he reached John Bendick ("Bendix"), a Charley Broth-ers "meat counselor" who was there to assist with prepara-tions for the opening of the store, Bendick exclaimed, "Oh no,not you." (Bendick does not deny that he "might" have saidthis.)The explanation for the exclamation is that, in hiscapacity for Charley Brothers, Bendick had encounteredDzvonik at other Charley Brothers-franchised "Shop 'NSave" store known as "Homestead." Wukits having left, Ben-dick asked Dzvonik what she was doing at Respondent'ssupermarket, to which she indicated that she was starting towork there. When Bendick indicated her work had been un-satisfactory at the Homestead Shop 'N Save store, Dzvonikresponded that she was starting anew here. Bendick told herto "forget that it happened, at Homestead Shop 'N Save, andtry to start out here." Shortly after this, Dzvonik was sum-moned to see Wukits, who asked her why she had omitted toinclude her employment at Homestead in her job application.Dzvonik replied that the job had been for only 13 days andshe feared that the store would not supply a good reference.Evidently accepting this explanation without demure, Wukitsthen proceeded to ask Dzvonik if she had "union problemsdown there" and if she had "taken the wrongunion-[Local] #590 over [Local] 1407." When she repliedin the affirmative,Wukits-continuing evidently to accepther former explanation concerning her omission to includethe Homestead job in her application as insufficient in hismind to warrant her discharge-said he would keep, her if sheguaranteed that she "would not vote for Local590 over1407 because [I] couldn't afford to have any union problemsduring opening week of the store." When Dzvonik-a mem-ber of Local 590-declined to "guarantee that," Wukitsthensaid, "Well, between the union problems and the problemsthat [you] had with Mr. Bendix, [I think] that it would bebetter if [you] didn't work [here]." She accordingly left.OnRespondent'sproffer, there was received in evidence acommunication dated December 20 from the Board's ActingRegional Director, Region 6, indicating that Meat CuttersLocal 590 had filed a charge (Case 6-CA-7082) on behalf ofseveral employees alleged to have been discriminatorily laid35off at the Homestead Shop 'N Save store, which had also beenaccused of having "unlawfully assisted Retail Clerks, Local1407 during the course of the organizational campaign at theHomestead store." It was stipulated on the record at thehearing of the instant proceeding, in connection with theforegoing document introduced by Respondent, that one oftheallegeddiscriminateesatHomestead was ShirleyDzvonik.32Testifying asRespondent'switness,Charley Brothers"meat counselor" Bendick-an unimpressive witness, in con-trasttotheopen,forthright,andstraightfowardDzvonik-provided a somewhat implausible variation of hisdiscnbed encounter with Dzvonik after she reported to workat Respondent's store According to Bendick, but hard for metobelieve,when he recognized Dzvonik he askedher-with seeming gallantry-whether she "wanted to giveit another try, [then] let's go to work," to which she said, "Allright." Instead of this, however, for some reason unacknowl-edged at this hearing Bendick promptly dispatched himself toWukits and counseled him, "I don't think she is what youwant." Asked whether he spoke about the union to Dzvonik,Bendick's answer was, "Not that I know of." Conceding thathe later had a discussion with Wuktts concerning Dzvonik,Bendick professed at the hearing to be totally unable toremember what was said.33In view of Bendick's otherwise demonstrated excellent pro-fessed recall concerning other matters and details, his allegedtotalmemory lapse on the subject of his discussion withWukits regarding Dzvonik left me incredulous and with anadverse impression of his general testimonial quality. It isnoted in this connection that Bendick conceded awareness ofthe unfair labor practice charges filed with the Boardagainstthe Homestead Shop 'N Save store (althoughBendick, al-together incredibly, pretended not to know whether Dzvonikwas involved in it).Testifying on this subject, Wukits had little to add to theforegoing, except that he claims that when Dzvonik reportedto work (November 28) he informed her that he had signeda contract with Local 1407 and that she was "covered by thecontract"Wukitsdeniesthat his private conversation withBendick included any mention of any "union difficulty" atHomestead-a most unlikely omission in the circumstancesdescribed.Wukits also testified, however, that when he spoketoDzvonik about her previous employment at the Home-stead Shop 'N Save store, Dzvonik told him she had beenfired for "Union activities", that he then reminded her thathe had informed her that he had signed a contract with RSEU(Local 1407) before he hired her34 and that "this [is] a 1407store"; and that she then indicated she could not work underthe Union (i.e., RSEU Local 1407), whereupon-accord-ing to Wukits, but which I flatly and unqualifiedly reject,32As the Acting Regional Director's letter indicates, he administrativelydeclined to issue a complaint on the above charges in that case on the factsthen before him33 It will be recalled, as noted in the outset, that although Charley Brothersprovides a full line of services to its "Shop 'N Save" franchisees-as itindicates, everything needed to run a supermarket-this assertedly does notinclude labor relations counseling, although it does include accounting andpublic relations services34This does not seem quite true, unless Wukits told her this before hesigned the "contract" or unless he called her later on the night of November26 after hehad signedthe "contract " 36DECISIONSOF NATIONALLABOR RELATIONS BOARDon demeanorobservations-Dzvonik without further adosimply "walked out," quitting her job. I fully creditDzvonik'sversion,includingher explicit denial on re-buttal that she ever walked out of or quit her employ-ment with Respondent.While ordinarily Dzvonik's omission to include on heremployment application her previous employment, thoughbrief, at the Homestead Shop 'N Save would count againsther in reconstructing the true reason for her discharge, thisis not so here for no less than three persuasive reasons: (1) itis evident from Wukits' dialogue with Dzvonik, as recountedabove, that Dzvonik's explanation for her omission satisfiedWukits, who expressly told her he was willing to retain herin his employ if she in effect forswore her allegiance to Local590, which she declined to do, precipitating her summarydischarge forthatreason; (2) it became evident to me that anyattempt by Wukits to bottom his discharge of Dzvonik uponthatomissionwould be pretextuous; and (3) Wukits finallyconceded upon record that he wouldnothave dischargedDzvonik because of her omission to disclose her previousemployment at the Homestead Shop 'N Save, and that he didnot discharge her but shequitand that he "would have hadno objection to hercontinuingto work for [me]."35 I havealready dealt with and reiterate my findings utterly rejectingRespondent's contention that Dzvonik quit her job with Re-spondent.What emerges from the recordas made onthis aspect ofthe case, viewed within the total frame of reference hereincluding appraisal of comparativetestimonial demeanor, isthat the true and motivating reason for Respondent's dis-charge of Dzvonik was her union affiliation with and previ-ous activity for Local 590 and her failure then and there toabandon thatallegiancein favor of a minority, Employer-assistedunion.By his actions ininterrogatingDzvonik on herunion affairs, as shown, and in discharging her under thecircumstances described for the reason found, Respondentviolated Section 8(a)(3) and (1) of the Act.36Upon the foregoing findings and the entire record,I statethe following:CONCLUSIONS OF LAW1.At all material times,Respondent Victor Wukits, doingbusinessas Vick's Shop'N Save,has been and is an employerengaged in commerce within the meaning of Section 2(2), (6),and (7) of the Act.2.At all material times,Retail Store Employees Union,Local 1407, AFL-CIO,named hereinas "Party to the Con-tract,"has been and is a labor organization within the mean-ing of Section2(5) of the Act.35 The contention that Dzvonik was never discharged but that she "quit"was reiterated by Respondent when, in response to an inquiry at to whetherthe discharge of Dzvonik was ever grieved or sought to be arbitrated underthe "collective agreement" (G. C.Exh. 2, p6, art VIII, para. 2, by its termslimited to "members of the Union"), the response was forthcoming that itwas not since"she walked out of the job."36 It would also be a violation of Sec 8(a)(3) and (1)-as well as(2)-for an employer, to require or induce an employee, as a condition ofcontinued employment, to give up his own union and to affiliate with anemployer-assisted unionWukits' words to Dzvonik here are plainly sus-ceptible of this interpretation3.At all materialtimes.Amalgamated Meat Cutters andButcher Workmen of North America, Amalgamated FoodEmployees Union Local 590, AFL-CIO, Charging Partyherein, has been and is a labor organization within the mean-ing of Section 2(5) of the Act.4.Assertion of jurisdiction in this proceeding in proper.5.By Respondent's actions through its supervisor, ThomasShaheen, and its principal, Victor Wukits,in urging, inducingand coercing employees to join said RSEU Local 1407, desig-nateit astheir exclusive collective-bargaining representative,and execute to said Union wage deductions and checkoffs forits dues and fees, and by recognizing and entering into andenforcing a collective agreement dated November 26, 1973,with said Union upon the basis thereof, under the circum-stances described and found in section III of this Decision:A. Respondent has rendered and continues to render un-lawful aid, assistance, and support to said Union, in violationof Section 8(a)(2) of the Act.B. Respondent has been andis continuingto interfer with,restrain, and coerce employees in the exercise of rights gua-ranteed in Section 7, thereby violating Section 8(a)(1) of theAct.C. Respondent has been and is continuing to discriminatein regard to the hire,tenure,and terms and conditions ofemployment of employees, thereby encouraging membershipin a labor organization and discouraging membership inanother labor organization, in violation of Section 8(a)(3) and(1) of the Act.6.By discharging from its employ its employee Shirley S.Dzvonik, on or about November 28, 1973, and failing andrefusing to reinstate her since then, under the circumstancesdescribed and found in section III of this Decision:A Respondent has been andis continuingto discriminatein regard to the hire,tenure,and terms and conditions ofemployment of employees, thereby encouraging membershipin a labor organization and discouraging membership inanother labor organization, in violation of Section 8(a)(3) ofthe Act.B. Respondent has been andis continuingto interfere with,restrain, and coerce employees in the exercise of rights gua-ranteed in Section 7, thereby violatingSection 8(a)(1) of theAct.7. Said unfair labor practices in violation of the Act, andeach of them, have affected and are continuing to affect com-merce withinthe meaningof Section 2(6) and (7) of the Act,and should be permanently restrained and enjoined and oth-erwise appropriately remedied.8. It has not been established by a fair preponderance of thesubstantial credible evidence that Respondent interrogated orrefused or failed to employ Margaret Flaherty in violation ofSection 8(a)(3) or (1) of the Actas alleged inthe amendedcomplaint.THE REMEDYSince Respondent has been found to have rendered unlaw-ful aid, assistance, and support to a labor organization, andthen upon the basis of the result thereof to have entered intoa "collective agreement" with said labor organization pur-porting to be binding upon Respondent's employees, includ-ing withholding from its employees' wages and paying over VIC'S SHOP 'N SAVE37to that labor organization dues and other fees or moneys,Respondent should be required to (1) cease and desist fromsuch practices or other invasions of its employees' rightsunder the Act, (2) cease enforcing or giving effect to suchpurported "collective agreement" and the withholding andpayment over of dues, fees or other moneys thereunder orbased upon cards or other authorizations solicited, procured,or assisted by Respondent as herein described and found, and(3) repay to its employees and former employees all suchmoneys it has withheld from their pay, plus interest. SinceRespondent has been found to have unlawfully interrogatedand discharged Shirley Dzvonik from its employ, Respondentshould be required to cease and desist from continuance orrepetition of such practices, and to offer Dzvonik immediateand full reinstatement to her former (or, if no longer availa-ble, and equivalent) job, or if there is now none such to placeher on a preferential hiring list and offer her the first appropi-ate job available; and to pay her backpay plus interest, to becomputed in the manner established by the Board inF W.Woolworth Company,90 NLRB 289 (1950), andIsis Plumb-ing & Heating Co.,138 NLRB (1962). Respondent should berequired to make available books and records for the compu-tation of all amounts due to employees and former employeeshereunder; and to post the usual notice informing them of theoutcome of this proceeding and of their rights. In other re-spects (i.e., relating to Margaret Flaherty) the amended com-plaint should be dismissed.Upon the basis of the foregoing findings of fact and conclu-sions of law and the entire record in this proceeding, andpursuant of Section 10(c) of the Act, I hereby issue the follow-ing recommended:ORDER"It ishereby ordered that Respondent Victor Wukits, doingbusiness as Vic's Shop 'N Save, his agents, successors, andassigns, shall:A. Cease and desist from:1.Enforcing or giving effect to a certain "collective agree-ment" or agreements entered into by and between "Shop 'NSave, 184 Rochester Road, Pittsburgh, Pennsylvania" (Vic-torWukits) and Retail Store Employees Union, Local 1407,dated November 26, 1973, or to any of its terms of provisions;without prejudice, however,to any wage rate, wage increases,vacation or holiday or sick leave period, hospitalization,medical or other insurance coverage, or any other economicbenefit oremolumentgranted thereunder, or accruing or toaccrue to any employee or former employee thereunder or inconsequence thereof.2.Giving effectto, or maintainingor asserting, the validityof any membership application executed by any employee orformer employee of said Victor Wukits on or since November1, 1973, for the purpose of recognizingsaidRSEU Local 1407as the representative of the signatory or such application ormember.37 In the event no exceptions are filed as provided by Sec 102 46 of theRules and Regulations of the NationalLaborRelations Board, the findingsand conclusions, and the recommended Order which follows herein shall,as provided in Sec. 102.48 of the Rules and Regulations, be adopted by theBoard and become its findings, conclusions, and order, and all objectionsthereto shall be deemed waived for all purposes3.Giving effect to any authorization executed by any em-ployee or former employee of said Victor Wukits on or sinceNovember 1, 1973, requiring or authorizing the "check-off,"deduction, or withholding from said employee's wages andthe payment thereof to RSEU Local 1407 for initiation fees,dues or otherwise; and return each such authorization cardor document, if in Respondent's possession or control, to thesignatory employee or former employee.4.Directly or indirectly giving unlawful support,aid, as-sistance, or preferential treatment to any labor organization.5.Directing, authorizing, or permitting any supervisor,agent, or representative of said Victor Wukits to enlist orsolicit,directly or indirectly, any employee or prospectiveemployee to loin any labor organization.6.Encouraging or discouraging membership in any labororganization by discriminating in regard to hire, tenure, orany term of condition of employment.7.Discharging, terminating, laying off, furloughing, sus-pending, failing or refusing to reinstate or reemploy, or other-wise discriminating or retaliating againt any employee be-cause he or she fails or refuses to join a labor organizationunlawfully aided, assisted, or supported by Respondent, orbecause he or she fails or refuses to withdraw from or repudi-ate or refrain from membership in or activity on behalf ofanother labor organization of the employees' choice.8. Interrogating, in violation of the Act, any employeeconcerning his or her, or any other employee's, union mem-bership, affiliation, activities, or sympathies.9. In any other manner interfering with, restraining, orcoercing any employee in the exercise of his or her right toself-organization; to form, join, or assist any labor organiza-tion; to bargain collectively through representatives of his orher own choosing; to engage in concerted activities for thepurpose of collective bargaining or other mutual aid or pro-tection; or to refrain from any and all such activities.B. Take the following affirmative actions necessary to ef-fectuate the policies of the Act:1.Withdraw and withhold recognition from, and cease anddesist from recognizing, negotiating, or dealing with RetailStore Employees Union, Local 1407, AFL-CIO, as the bar-gaining representative of any unit of employees of said VictorWukits unless and until said Union has been duly certified bythe National Labor Relations Board to be such representativefollowing a Board-conducted election."2.Reimburse each employee or former employee of saidVictor Wukits who has had deducted from his or her wages,by "checkoff' or otherwise, under or in consequence of theaforesaid "collective agreement" dated November 26, 1973 orany "checkoff" authorization or otherwise, any and all initia-tion fees, dues, and other charges, payments, exactions, andmoneys paid thereunder (or being held for payment there-'under) on behalf of such employee or former employee, onor since November 1, 1973, plus interest at 6 percent perannum.393e SeeAmalgamated Local Union355vNLR B. [Russell Motors],supraThe Carpenter Steel Company,76 NLRB 67039SeeVirginiaElectric&Power Co. v.N.LR B,319 U.S 533,539-541;Amalgamated Local Union355 vN.LR.B [Russell Moto,, su-pra,NL R B v Raymond Buick, Inc.,445 F 2d 644,645 (C.A. 2, 1971);Bernhardt Bros Tugboat Service, Inc. vNL R B.,328 F 2d 757(C.A. 7,1964) 38DECISIONSOF NATIONALLABOR RELATIONS BOARD3Offer to Shirley A. Dzvonik immediate and full rein-statement to her former (or, if no longer available, substan-tially equivalent) position of employment, without prejudiceto her seniority or other rights and privileges, discharging ifnecessary any person hired to replace her or subsequent toher date of hire. If there is no such job currently available forDzvonik, Respondent shall place and maintain her name ona preferential hiring list and offer her the first such job availa-ble, before any other person is hired for or after such job.4. Expunge from Respondent's records any and every entryor notation to the effect that Shirley A. Dzvonik quit heremployment with Respondent on or about November 28,1973, or that she was discharged or terminated because of anymisconduct, impropriety, or fault on her part.5. Preserve and, upon request, make available to the Boardand its agents, for examination and copying, all payroll re-cords, social security payment records, timecards, personnelrecords and reports, and all other records necessary to deter-mine the amounts of any and all payments due under and theextent of compliance with this Order6.Post at its store premises at 184 Rochester Road, Pitts-burgh, Pennsylvania, copies of the attached notice marked"Appendix."40 Copies of said notice, on forms provided bythe Board's Regional Director for Region 6, shall, after beingduly signed by Respondent, be posted by him, immediatelyupon receipt thereof, and maintained by him for 60 consecu-tive days thereafter, in conspicuous places in said location,including all places where notices to employees are cus-tomarily posted. Reasonable steps shall be taken to insurethat said notices are not altered, defaced, or covered by anyother material.7.Notify said Regional Director, in writing, within 20 daysfrom the date of this Order, what steps Respondent has takento comply herewith.IT IS FURTHER ORDERED, That the amended complaint datedApril 18, 1974 herein be and it is hereby dismissed insofar asit alleges any violations of the Act involving interrogation ofor failure to employ Margaret Flaherty on or about and sinceNovember 17, 1973.40 In the event that the Board's Order is enforced by a Judgment of aUnited States Court of Appeals, the words in the notice reading "Posted byOrder of the National Labor Relations Board" shall be changed to "PostedPursuant to a Judgment of the United States Court of Appeals Enforcing anOrder of the National Labor Relations Board "APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentAfter a full hearing before an Administrative Law Judge ofthe National Labor Relations Board, at which all sides hadthe opportunity to call witnesses and present evidence andarguments, the decision has been made that I have violatedthe National Labor Relations Act. I have accordingly beenordered to post this notice and to carry out its terms.The National Labor Relations Act guarantees certainrights, among them the right to employees to select a re-presentative of their own free choice, without interferencefrom their employer or any supervisor of their employer, tobargain for them as a group with their employer if they wishto do so; or, if they prefer, not to do so. The National LaborRelations Board has decided that I violated this right of yoursby aiding and assisting in bringing Retail Store EmployeesLocal 1407 into the store to represent you. The Board has alsodecided that I unlawfully interrogated Shirley Dzvonik aboutthe union affairs and discharged her for that reason. I will notdo such things again, but will respect your rights under theAct.IWILL NOT directly or indirectly give support, aid, orassistance to any Union for the purpose of attempting tohave it represent you.IWILL NOT directly or indirectly, myself or throughany supervisor or` agent, enlist or solicit any of my em-ployees to join any Union.IWILL NOT in any manner interfere with, restrain, orcoerce any employee in his or her choice of any Union,or of no Union, as his or her bargaining representative.I WILL immediately withdraw recognition from RetailStore Employees Union Local 1407 as your bargainingrepresentative.I WILL stop enforcing or giving any effect to the "col-lective agreement" which I signed with Retail Store Em-ployeesUnion Local 1407 on November 26, 1973.However, this will not affect your wages, wage rates,wage increases, holidays, hospitalization, or other bene-fits.I WILL stop giving effect to your membership cards inRetail Store Employees Union Local 1407, signed at anytime on or after November 1, 1973, and I will not recog-nize that Union as your representative unless it is offi-cially certified as your bargaining representative after asecret ,ballot election conducted by the National LaborRelations Board.I WILL stop giving effect to any pay deduction checkoffauthorization signed by you at any time on or afterNovember 1, 1973, for payment to Local 1407 of anyunion initiation fees, dues, or other moneys; and I willreturn to you any of those cards in my possession orcontrol.I WILL refund to you and all former employees, with6-percent interest, all moneys withheld by me from youror their wages at any time since November 1, 1973, forthe purpose of being paid over to Local 1407 for unioninitiation fees, dues, or other charges; and I WILL makemy books and records available to agents of the NationalLabor Board to compute the amounts to be returned andto show that I have complied with this requirement.IWILL NOT discharge, terminate, layoff, furlough, sus-pend, fail, or refuse to reinstate or reemploy, or other-wise discriminate or retaliate against any employee be-cause he or she refuses to join any Union that does notlawfully represent a majority of employees in a unitappropriate for collective bargaining, or because he orshe refuses to give up membership in or lawful activityon behalf of any Union of his or her choice.IWILL NOT interrogate any employee about his or herunion membership, affiliation, activities, views, or sym-pathies. VIC'S SHOP 'N SAVEIWILL NOT in any othermanner interferewith, re-strain,or coerce any employeein the exerciseof his orher right toself-organization; to form,join, or assist anylabor organization;to bargain collectively through re-presentativesof his or herown choosing;to engage inconcertedactivitiesfor the purpose of collectivebargain-ing or othermutual aidor protection; or to refrain fromany and all suchactivities; except to the extent otherwiserequired by a lawful union-security provision in a validcollectiveagreement, if any.I WILL forthwith offer Shirley Dzvonik immediate andfull reinstatementto her former job, without prejudice toher seniority and other rights and privileges; and I WILLpay her backpay, with interest, for any pay she has lostsince her discharge on November 28, 1973. I WILL alsoremove from the store's records any statement or indica-tion thatshe quit or that she was discharged for any faulton her part.All of you are free to join or not to join, and to be activeon behalf of any Union or no Union,as you seefit,withoutany interference,restraint,coercion, pressure,or discrimina-tion by me in any way, shape, or form.VICTORWUKITS,DOING BUSINESS ASVIC'S SHOP 'N SAVEaAs stipulated.Excludes Shaheenbecause,as found, he was a supervisorIncludes Kernic, even though she appears to be a supervisorIncludes Gid-dens,who mayalso be a supervisor.bWith orwithout Shaheen39APPENDIX CTable 2 : Recapitulation of RSEU Local 1407 MembershipApplication/BargainingAuthorization Cards in EvidenceDate of Employer recognitionand executionof "col-lective agreement" with RSEU Local 1407 : 11-26-73Employeesin bargaining unit on 11-26-73. 44'Majorityof employeesinbargaininguniton11-26-73 : 23bCards in evidence : 36°Minimumcards solicited by Supvsr. Shaheen : 19dCards solicited by or in the presence of SupervisorShaheen : 35Cards delivered to Union by Supvsr. Shaheen : 35'Cards showingsignersnotaffiliatedwith Union ondate of recognition : 14r36-19=17, or less than a majority36-35=1, or less than a majority36-14=22, or less than a majorityIncludes cards of Supervisor Shaheen and seeming Supervisors Kernicand Giddens.d Conceded by Shaheen;includes his own cardaConceded by Shaheen,the one exceptionis the card of TrpcicrOf these 14, 7 (Kramer, McElhaney,Kernic,Klueber, Dold, Hays, andKollmg)were solicitedby SupervisorShaheen, and6 (Lightell,Ogden,Palmieri, Simon,Kissner, andSchwalder)were solicitedby Trpcic in thepresenceof SupervisorShaheenOf the 14 (i e., all but Trpcic's) 13 wereprocessed and delivered to the Union by Shaheen CountNo.12345APPENDIX BTable 1 : Employees Included in RSEU Local 1407 Showing of InterestUpon-Which Respondent's Recognition Was Based a/EmployeeJobHiredRSEU Card1973 DateRSEU Aff.CardCard Recd. Cardto BeComments(1973)Exh. No.Card SignedDate b/Soli-& Del. toCounted or(or Dated)citorUnion byNotDon't CountAdams,Baker11-101-3511-10?Supvsr.Supvsr.xStartedJo AnnShaheenShaheenwork11--23Adams,Edward J.Baker11-101-3611-107Supvsr.ShaheenSupvsr.ShaheenxKramer,Stock11-121-3411-1212-73Supvsr.Supvsr.xUnaff. inNorman 14.ClerkShaheenShaheenunit pre-12-73McElhaney,Stock11-121-3811-1212-73Supvsr.Supvsr.x1. CardCharles G.ClerkShaheenShaheenidentifiedby Supvsr.Shaheen2. Unaff.pre-12-73Kernic,Mng.,7 11-81-111-31-74Supvsr.Supvsr.x1. SeeminglyBetty AnnDeli.Dept.ShaheenShaheenasupvsr. S,/2. Unaff.pre-1 -74a/ I.e., RSEULocal 1407 cards allegedly signed prior to recognition of Union by Respondent on 11--26--73.b/ From RSEU-Local 1407 cards.J It is notedthat"all supervisory personnel"are excluded from the bargaining unit by the"collective agreement"(G.C. Exh.2, p. 1, art. I). APPENDIX BTable 1:Employees Included in RSEU Local 1407 Showing of InterestUpon Which Respondent's Recognition was Based a/ (Cont'd)CountEmployeeJobHiredRSEU Card1973 DateRSEU Aff.CardCard Recd.Card toCommentsNo.(1973)Exh. No.Card SignedDate b/Soli-&Del. toBe Counted(or Dated)citorUnion byor NotDon't Count6D'Amico,Cashier11-261-3111-26(?)12-73TrpcicSupvsr.xUnaff.Elaine E.Shaheenpre-12-737Shaheen,Manager11-2(or1-1611-212-73Supvsr.Supvsr.xSupvsr. c/Thomasprior)ShaheenShaheenx8Zimmerman,Stock?1-311-15?Supvsr.Supvsr.xCardJohn J.ClerkShaheenShaheenidentifiedby Supvsr.Shaheen9Russell,G. UrbenStockClerk11-171-411-17?Supvsr.ShaheenSupvsr.ShaheenxCardidentifiedby Supvsr.Shaheen10Kueber,Stock11-11-511-812-73Supvsr.Supvsr.x1.CardThomas W.ClerkShaheenShaheenidentifiedby Supvsr.Shaheen2. Unaff.pre-12-7311Dold,Stock11-11-611-712-73Supvsr.Supvsr.x1. CardWilliam D.ClerkShaheenShaheenidentifiedby Supvsr.Shaheen2. Unaff.pre-12-73 APPENDIX BTable 1 : Employees Included in RSEU Local 1407 Showing of InterestUpon WhichRespondent's Recognition was Based A/ (Cont'd)CountEmployeeJobHiredRSEU Card1973 DateRSEU Aff.CardCard Recd. Card toCommentsNo,(1973)rxh. No.Card SignedDate b/Soli-&Del. toBe Counted(or Dated)citorUnion byor NotDon't Count12Kirsch,Stock11-171-1011-177Supvsr.Supvsr.xCardIlichael J.ClerkShaheenShaheenidentifiedby Supvsr.Shaheen13Abbott,Cashier11-261-1211-267Supvsr.Supvsr.xCardSandra H.ShaheenShaheenidentifiedby Supvsr.Shaheen14Hays,Cashier11-261-1411-2612-73Supvsr.Supvsr.x1. CardBarbara J.ShaheenShaheenidentifiedby Supvsr.Shaheen2. Unaff.pre-12-7315kolling,Cashier11-261-2011-2612-73Supvsr.Supvsr.x1. CardMary A.ShaheenShaheenidentifiedby Supvsr.Shaheen2. Unaff.pre-12-73 APPENDIX BTable 1 : Employees Included in RSEU Local 1407 Showing of Interestupon Which Respondent's Recognition Was Based a/ (Cont'd)CountEmployeeJobHiredRSEU Card1973 DateRSEUCardCard Recd.&Card toCommentsNo.(1973)Exh. No.Card SignedAff./Soli-Delivered toBe Counted(or Dated)citorUnion byor Not16rionroe,Cashier11-261-2111-26?Supvsr.Supvsr.Don't CountxCard identifiedPamela A.Shaheen Shaheenby Supvsr.Shaheen17Spangnolia,Cashier11-261-2811-26?Supvsr.Supvsr.xCard identifiedLinda S.Shaheen Shaheenby Supvsr.18Giddens,In?1-3711-7??Supvsr.Supvsr.xShaheen1. CardHenry S.,chargeShaheen Shaheenidentified by9Jr.tark,of MeatDept.Meat-?-51-26?upvsr. Supvsr.xSupvsr. Shaheen2. Has indiciaof supervisorystatus ClCard identifiedEvelyn L.WrapperShaheen Shaheenby Supvsr.20Agnic,Meat-11-191-211-24?Supvsr.Supvsr.xShaheenCard identifiedJohn G.CutterShaheen Shaheenby Supvsr.21Trpcic,Clerk11-121-811-127Trpcic?ShaheenOnly employedPaul D.in pre-11-12-73senceofSupvsr.Shaheen APPENDIX BTable 1: Employees Included in RSEU Local 1407 Showing of Interestupon WhichRespondent's Recognition Was Based a/ (Cont'd)CountEmployeeJobHiredRSEU1973RSEUNo.(1973)CardDateAff.Exh.CardDate b/No.Signed(orDated)22Bauer,Cashier11-261-1311-26?Paula J.23Kantz,Cashier11-261-1511-26?Patricia R.24Kircher,Cashier11-261-1711-26?Sharon L.25LightellCashier11-261-1811-26Patricia A.CardSoli-citorTrpcic in pre-sence ofSupvsr. ShaheenTrpcic in pre-sence ofSupvsr. ShaheenTrpcic in pre-sence ofSupvsr. Shaheen12-73Trpcic in pre-sence ofSupvsr. Shaheen26Marra,Cashier11-261-1911-26?Donna M.27Ogden,Cashier11-261-2211-261-74M. Marlene28Palmieri,Cashier11-261-2311-2612-73Shirley J..29Simon,Cashier11-261-2411-2612-73Judy A.Trpcic in pre-sence ofSupvsr. ShaheenTrpcic in pre-sence ofSupvsr. ShaheenTrpcic in pre-sence ofSupvsr. ShaheenTrpcic in pre-sence ofSupvsr. ShaheenCardCard toCommentsRecd.&Be CountedDeliv-or Notered to Don't CountUnionbySupvsr.xCard identified byShaheenTrpcicSupvsr.xCard identified byShaheenTrpcicSupvsr.xCard identified byShaheenTrpcicSupvsr._1.Card identified byShaheenTrpcic2.Unaff. pre-12-73Supvsr.xCard identified byShaheenTrpcicSupvsr.x1.Card identified byShaheenTrpcic2.Unaff. pre-1-74Supvsr.x1.Card identified byShaheenTrpcic2.Unaff. pre-12-73Supvsr.x1.Card identified byShaheenTrpcic2.Unaff. pre-12-73 APPENDIX BTable 1: Employees Included in RSEU Local 1407 Showing of InterestuponWhichRespondent's Recognition Was Based a/ (Cont'd)CountEmployeeJobHiredRSEU1973RSEUCardCardCard toCommentsNo.(1973)CardExh.DateAff.CardDate b/Soli-citorRecd.&Deliv-Be Countedor NotNo.Signed(orDated)ered toUnionbyDon't Count30Kruse,CarolCashier11-261-2511-26?Trpcic in pre-sence ofSupvar. ShaheenSupvsr.ShaheenxCard identified byTrpcic31Cubrney,Kathleen A.Cashier11-261-2611-26?Trpcic in pre-sence ofSupvsr. ShaheenSupvsr.ShaheenxCard identified byTrpcic32Driscoll,Patricia F.Cashier11-261-2711-26?Trpcic in pre-sence ofSupvsr. ShaheenSupvsr.ShaheenxCard identified byTrpcic33Whitmer,Patricia C.Cashier ,11-261-2911-26?Trpcic in pre-sence ofSupvsr. ShaheenSupvsr.ShaheenxCard identified byTrpcic34Rohsner,Genevieve L.Cashier11-261-3011-26?Trpcic in pre-sence ofSupvsr. ShaheenSupvsr.ShaheenxCard identified byTrpcic35Kissner,Rita M.Cashier11-261-3211-2612-73Trpcic in pre-sence ofSupvar. ShaheenSupvsr.Shaheenx1.Card identified byTrpcic2.Unaff. pre-12-7336Schwalder,Rosemarie H.Cashier11-261-3311-2612-73Trpcic in pre-sence ofSupvsr. ShaheenSupvsr.Shaheenx1.Card identified byTrpcic2.Unaff. pre-12-73